DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotor locking elements in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The structure is from pages 5 and 6 of the Specification, stating “a plurality of rotor locking elements in the form of recesses 50 having openings 50a on their perimeters that communicate with the outer circumference 32a. In other embodiments, the rotor locking elements 50 may comprise any other configurations, such as conventional circular or other continuous or closed perimeter recesses. The recesses may be complete through bores or blind bores.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzpon (US 2010/0028153).
	Regarding claim 1, Nitzpon teaches a wind turbine ([0003]), comprising: 
a main shaft (10) including a front end (see annotated Fig 1 below), the front end including a first connecting structure (see annotated Fig 1 below); 
a rotor hub (12) including a second connecting structure (see annotated Fig 1 below), wherein the first connecting structure of the main shaft is fixed to the second connecting structure of the rotor hub (Fig 1); 
a plurality of blades ([0003]) coupled to the rotor hub ([0003]); 
a rotor locking disc (18) carried on the main shaft (Fig 1, [0006]), the rotor locking disc having a peripheral region (see annotated Fig 1 below) and a plurality of rotor locking elements (22, 24) in the peripheral region for receiving one or more rotor locking pins (24) that are configured to move in an axial direction relative to the lengthwise axis of the main shaft (Fig 1, [0008], [0025]); and 
at least first and second sets of fastener holes (see annotated Fig 1 below) in the peripheral region of the rotor locking disc (Fig 1), the first set of fastener holes located at a position radially inward of the rotor locking elements (Fig 1) and the second set of fastener holes located between adjacent rotor locking elements (Fig 1), wherein the first and/or second set of fastener holes  are used to receive fasteners (20, 32) to secure the main shaft to the rotor hub (Fig 1).

    PNG
    media_image1.png
    785
    718
    media_image1.png
    Greyscale

Regarding claim 3, Nitzpon teaches at least one set of the fastener holes are of a different diameter than another set of the fastener holes (Fig 1).
Regarding claim 5, Nitzpon teaches the set or sets of fastener holes located between the rotor locking elements are of a smaller diameter than the first set of fastener holes (Fig 1).
Regarding claim 7, Nitzpon teaches the rotor locking elements further comprise recesses each defined by a closed perimeter (Fig 1).
Regarding claim 8, Nitzpon teaches the rotor locking disc is integrated with the main shaft (Fig 1).
Regarding claim 9, Nitzpon teaches the rotor locking disc is a separate component from the main shaft (Fig 1) and affixed to the main shaft with a plurality of fasteners (Fig 1).
Regarding claim 10, Nitzpon teaches a wind turbine ([0003]), comprising: 
a main shaft (10) including a front end (see annotated Fig 1 above), the front end having a first connecting structure (see annotated Fig 1 above); 
a rotor hub (12) including a second connecting structure (see annotated Fig 1 above), wherein the first connecting structure of the main shaft is fixed to the second connecting structure of the rotor hub (Fig 1); and 
wherein the first connecting structure comprises at least first and second sets of fastener holes (see annotated Fig 1 above), and the first set of fastener holes comprises holes of a larger diameter than the fastener holes of the second set (Fig 1).
Regarding claim 12, Nitzpon teaches the first and second sets of fastener holes are located on a flange (18) integrated with the main shaft (Fig 1).
Regarding claim 13, Nitzpon teaches a rotor locking disc (18) carried on the main shaft (Fig 1, [0006]), wherein the first and second sets of fastener holes are located on the rotor locking disc (Fig 1).
Regarding claim 14, Nitzpon teaches the rotor locking disc is integrated with the main shaft (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzpon.
Regarding claims 2 and 11, Nitzpon does not explicitly set forth a third set of fastener holes in the peripheral region of the rotor locking disc positioned radially outwards of said second set of fastener holes, wherein both the second and third sets of fastener holes are located between adjacent rotor locking elements.
However it has been held that “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04(VI)(B).  Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the invention of Nitzpon to have a third set of fastener holes in the peripheral region of the rotor locking disc positioned radially 
Regarding claim 4, Nitzpon does not explicitly set forth that the fastener holes of each set are of the same diameter.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case the only difference between the claimed limitation and Nitzpon is the diameter of the respective fastener holes.  The holes would perform the same, in that they are sized to match the bolts that are being inserted into them, and would thus perform the same as a respective recess to hold a bolt fast.
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of  Nitzpon to have the fastener holes of each set are of the same diameter.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nitzpon is the closest piece of prior art and it is distinguished from the .
Rogg (US 11156211) is the next closest piece of prior art to the instant invention.  Rogg also sets forth a wind turbine locking disk with recesses for fixing the locking elements in.  But, as with Nitzpon the recesses are fully inside the circumference of the locking disk and there is no teaching or suggestion to have the recesses in another location opening onto the outer circumference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON FOUNTAIN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/IGOR KERSHTEYN/           Primary Examiner, Art Unit 3745